DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ERICSSON: "Load sharing and load balancing optimization", 3GPP DRAFT; R3-190824 - LOAD SHARING AND LOAD BALANCING OPTIMIZATION, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE; 650, ROUTE DES LUCIOLES; F-06921 SOPHIA-ANTIPOLIS CEDEX; F, vol. RAN WG3, no. Athens, Greece; 20190225 - 20190301 16 February 2019, XP051604758 herein D1.
Claim 1, D1 discloses a method for wireless communication at a first node (pages 1-2 and 4-6: Self Organizing Network (SON) functions; Load sharing and load balancing optimization and figures 1; 4), comprising:
determining a traffic load at the first node based at least in part on a load reporting request, the first node operating in accordance with a first radio access technology (RAT) (pages 1-2 and 4-6: Load sharing and load balancing optimization; inter-RAT scenario; RESOURCE STATUS REQUEST; target eNB can provide all or some of the requested resource status information, it shall initiate the measurements as requested by the source eNB and respond with a RESOURCE STATUS RESPONSE message whether all or only parts of the measurements can be provided; inter-RAT MLB scenario; an LTE serving cell that is highly loaded [i.e., determining a traffic load at the first node] and that a target UE may report measurements that an NR neighbour cell-A is detected with good radio conditions; in the case of inter-RAT load balancing[i.e., load balancing between a first RAT and a second RAT, which is an E-UTRAN RAT and a NR RAT], resource status information reporting per SSB should be studied in NR for enhancing MLBand figures 1; 4); and
transmitting, to a second node operating in accordance with a second RAT different from the first RAT, a first information report message for mobility load balancing between the first node and the second node, the first information report message comprising one or more information elements for reporting the determined traffic load, wherein the first RAT or the second RAT comprises a new radio (NR) RAT or an evolved universal terrestrial radio access (E-UTRA) RAT (pages 1-2 and 4-6: Load sharing and load balancing optimization; inter-RAT scenario; RESOURCE STATUS REQUEST; target eNB can provide all or some of the requested resource status information, it shall initiate the measurements as requested by the source eNB and respond with a RESOURCE STATUS RESPONSE message[i.e., a first information report message] whether all or only parts of the measurements can be provided;  inter-RAT MLB scenario; use the LTE MLB solution as baseline for NR; an LTE serving cell that is highly loaded and that a target UE may report measurements that an NR neighbour cell-A is detected with good radio conditions; in the case of inter-RAT load balancing[i.e., load balancing between a first RAT and a second RAT, which is an E-UTRAN RAT and a NR RAT], resource status information reporting per SSB should be studied in NR for enhancing MLB; Load report per cell cannot properly capture the beam based spatial distribution of load in NR cells; in the case of inter-RAT load balancing, resource status information reporting per SSB should be studied in NR for enhancing MLB; consider MLB solutions for NR based on introducing resource status information reporting on a per SSB basisand figures 1; 4).

Claim 2, D1 discloses the method of claim 1. D1 discloses wherein determining the traffic load comprises: determining load information for a set of one or more cells, a set of one or more directional beams, a set of one or more network slices, or any combination thereof, the one or more information elements of the first information report message comprising a report of the determined load information (page 5: load report is provided on a per cell basis; resource status information per SS should be studied in NR and figure 4).

Claim 18, D1 discloses a method for wireless communication at a first node (pages 1-2 and 4-6: Self Organizing Network (SON) functions; Load sharing and load balancing optimization and figures 1; 4), comprising:
transmitting, to a second node, a first information report message for mobility load balancing between the first node and the second node, the first information report message comprising one or more information elements including a load reporting request, wherein the first node operates in accordance with a first radio access technology (RAT) and the second node operates in accordance with a second RAT different from the first RAT (pages 1-2 and 4-6: Load sharing and load balancing optimization; inter-RAT scenario; RESOURCE STATUS REQUEST; target eNB can provide all or some of the requested resource status information, it shall initiate the measurements as requested by the source eNB and respond with a RESOURCE STATUS RESPONSE message whether all or only parts of the measurements can be provided;  inter-RAT MLB scenario; an LTE serving cell that is highly loaded[i.e., determining a traffic load at the first node] and that a target UE may report measurements that an NR neighbour cell-A is detected with good radio conditions; in the case of inter-RAT load balancing[i.e., load balancing between a first RAT and a second RAT, which is an E-UTRAN RAT and a NR RAT], resource status information reporting per SSB should be studied in NR for enhancing MLBand figures 1; 4);
receiving, from the second node, a second information report message, the second information report message comprising one or more information elements reporting a traffic load of the second node; and determining to perform the mobility load balancing between the first node and the second node based at least in part on the traffic load of the second node, wherein the first RAT or the second RAT comprises a new radio (NR) RAT or an evolved universal terrestrial radio access (E-UTRA) RAT (E-UTRA) RAT (pages 1-2 and 4-6: Load sharing and load balancing optimization; inter-RAT scenario; RESOURCE STATUS REQUEST; target eNB can provide all or some of the requested resource status information, it shall initiate the measurements as requested by the source eNB and respond with a RESOURCE STATUS RESPONSE message[i.e., a first information report message] whether all or only parts of the measurements can be provided;  inter-RAT MLB scenario; use the LTE MLB solution as baseline for NR; an LTE serving cell that is highly loaded and that a target UE may report measurements that an NR neighbour cell-A is detected with good radio conditions; in the case of inter-RAT load balancing[i.e., load balancing between a first RAT and a second RAT, which is an E-UTRAN RAT and a NR RAT], resource status information reporting per SSB should be studied in NR for enhancing MLB; Load report per cell cannot properly capture the beam based spatial distribution of load in NR cells; in the case of inter-RAT load balancing, resource status information reporting per SSB should be studied in NR for enhancing MLB; consider MLB solutions for NR based on introducing resource status information reporting on a per SSB basis and figures 1; 4).

Claim 19, as analyzed with respect to the limitations as discussed in claim 2.

Claim(s) 13-16 and 27-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HUAWEI ET AL: "(TP for SON BL CR for TS 38.300): MLB", 3GPP DRAFT; R3-195427 MLB TP38.300, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE; 650, ROUTE DES LUCIOLES; F-06921 SOPHIA-ANTIPOLIS CEDEX; FRANCE, vol. RAN WG3, no. Chongqing, China; 20191014 - 20191018 4 October 2019, XP051809808 herein D2.
Claim 13, D2 discloses a method for wireless communication at a first node (pages 1-4: RESOURCE STATUS REQUEST/RESPONSE/UPDATE procedures; Both intra-RAT and intra-system inter-RAT load balancing scenarios should be supported), comprising:
receiving, from a second node, a first message requesting load information from the first node for event-triggered mobility load balancing between the first node and the second node, the first message comprising at least an indication of a number of measurement reporting levels and an indication of measurement objects to be reported (pages 1-4: RESOURCE STATUS REQUEST/RESPONSE/UPDATE procedures; Introduce the partial success indicator IE in the RESOURCE STATUS REQUEST message; In LTE MLB, the eNB1 can include the Partial Success Indicator in the RESOURCE STATUS REQUEST message. If eNB2 is capable to provide some but not all of the requested resource status information, it shall initiate the measurement for the admitted measurement objects[i.e., an indication of measurement objects to be reported] and include the Measurement Initiation Result IE in the RESOURCE STATUS RESPONSE message; Modification enables the requesting node to modify the cells for which a measurement should be reported; Modification includes the addition of cells and the remove of cells[i.e., an indication of measurement objects (cells) to be reported]; node requesting the measurements specifies which slices should be reported over Xn[i.e., the first message comprising at least an indication of a number of measurement reporting levels - at least per cell and per network slice levels reporting]);
determining, at the first node, the load information based at least in part on the indicated number of measurement reporting levels and the indicated measurement objects to be reported; and transmitting, to the second node, a second message reporting the determined load information (pages 1-4: RESOURCE STATUS REQUEST/RESPONSE/UPDATE procedures; Introduce the partial success indicator IE in the RESOURCE STATUS REQUEST message; In LTE MLB, the eNB1 can include the Partial Success Indicator in the RESOURCE STATUS REQUEST message. If eNB2 is capable to provide some but not all of the requested resource status information, it shall initiate the measurement for the admitted measurement objects[i.e., an indication of measurement objects to be reported] and include the Measurement Initiation Result IE in the RESOURCE STATUS RESPONSE message; Modification enables the requesting node to modify the cells for which a measurement should be reported; Modification includes the addition of cells and the remove of cells[i.e., an indication of measurement objects (cells) to be reported]; node requesting the measurements specifies which slices should be reported over Xn[i.e., the first message comprising at least an indication of a number of measurement reporting levels - at least per cell and per network slice levels reporting]; support for mobility load balancing consists of one or more of following functions: - Load reporting; - Load balancing action based on handovers).
Claim 14, D2 discloses the method of claim 13. D2 discloses identifying, within an information element, the indication of the number of measurement reporting levels, the number of measurement reporting levels comprising a set of two or more measurement reporting levels (Pages 1-4, provide some but not all of the requested resource status information and include the Measurement Initiation Result IE in the RESOURCE STATUS RESPONSE message); and computing a load scale that corresponds to the set of two or more measurement reporting levels based at least in part on the indication, wherein the determined load information is reported based at least in part on the set of two or more measurement reporting levels (Pages 1-4, Modification enables the requesting node to modify the cells for which a measurement should be reported).

Claim 15, D2 discloses the method of claim 13. D2 discloses identifying, within an information element, the indication of the measurement objects to be reported, the measurement objects to be reported comprising requested load metrics for physical resource block event triggered load reporting, transport network load capacity event triggered load reporting, composite available capacity event triggered load reporting, or any combination thereof, wherein the determined load information is reported based at least in part on the requested load metrics (Pages 1-4, node requesting the measurements specifies which slices should be reported over Xn; support for mobility load balancing consists of one or more of following functions: - Load reporting; - Load balancing action based on handovers).

Claim 16, D2 discloses the method of claim 13. D2 discloses wherein determining the load information comprises: determining the load information for a set of one or more cells, a set of one or more directional beams, a set of one or more network slices, or any combination thereof (Pages 1-4, Modification includes the addition of cells and the remove of cells; node requesting the measurements specifies which slices should be reported over Xn; support for mobility load balancing consists of one or more of following functions: - Load reporting; - Load balancing action based on handovers).
 
Claim 27, D2 discloses a method for wireless communication at a first node (pages 1-4: RESOURCE STATUS REQUEST/RESPONSE/UPDATE procedures; Both intra-RAT and intra-system inter-RAT load balancing scenarios should be supported), comprising:
transmitting, to a second node, a first message requesting load information from the second node for event-triggered mobility load balancing between the first node and the second node, the first message comprising at least an indication of a number of measurement reporting levels and an indication of measurement objects to be reported (pages 1-4: RESOURCE STATUS REQUEST/RESPONSE/UPDATE procedures; Introduce the partial success indicator IE in the RESOURCE STATUS REQUEST message; In LTE MLB, the eNB1 can include the Partial Success Indicator in the RESOURCE STATUS REQUEST message. If eNB2 is capable to provide some but not all of the requested resource status information, it shall initiate the measurement for the admitted measurement objects[i.e., an indication of measurement objects to be reported] and include the Measurement Initiation Result IE in the RESOURCE STATUS RESPONSE message; Modification enables the requesting node to modify the cells for which a measurement should be reported; Modification includes the addition of cells and the remove of cells[i.e., an indication of measurement objects (cells) to be reported]; node requesting the measurements specifies which slices should be reported over Xn[i.e., the first message comprising at least an indication of a number of measurement reporting levels - at least per cell and per network slice levels reporting]);
receiving, from the second node, a second message reporting the load information of the second node, the load information being based at least in part on the indicated number of measurement reporting levels and the indicated measurement objects to be reported; and determining to perform the mobility load balancing between the first node and the second node based at least in part on the load information of the second node (pages 1-4: RESOURCE STATUS REQUEST/RESPONSE/UPDATE procedures; Introduce the partial success indicator IE in the RESOURCE STATUS REQUEST message; In LTE MLB, the eNB1 can include the Partial Success Indicator in the RESOURCE STATUS REQUEST message. If eNB2 is capable to provide some but not all of the requested resource status information, it shall initiate the measurement for the admitted measurement objects[i.e., an indication of measurement objects to be reported] and include the Measurement Initiation Result IE in the RESOURCE STATUS RESPONSE message; Modification enables the requesting node to modify the cells for which a measurement should be reported; Modification includes the addition of cells and the remove of cells[i.e., an indication of measurement objects (cells) to be reported]; node requesting the measurements specifies which slices should be reported over Xn[i.e., the first message comprising at least an indication of a number of measurement reporting levels - at least per cell and per network slice levels reporting]; support for mobility load balancing consists of one or more of following functions: - Load reporting; - Load balancing action based on handovers).
 
Claim 28, as analyzed with respect to the limitations as discussed in claim 14.
Claim 29, as analyzed with respect to the limitations as discussed in claim 15.
Claim 30, as analyzed with respect to the limitations as discussed in claim 16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3-9, 11-12 and 20-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of CMCC: "Further discussions on load balancing", 3GPP DRAFT; R3-192539_FURTHER DISCUSSIONS ON LOAD BALANCING, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE; 650, ROUTE DES LUCIOLES; F-06921 SOPHIA-ANTIPOLIS CEDEX; FRANCE, vol. RAN WG3, no. Reno, NV, USA; 20190513 - 20190517 13 May 2019, XP051731819 herein D3.
Claim 3, D1 discloses the method of claim 2. D1 may not explicitly disclose wherein the load information comprises one or more load metrics including a composite available capacity value, a radio resource status indicator, a hardware load indicator, a transport network load indicator, an uplink/downlink bit rate indicator, a physical resource block usage indicator, or any combination thereof.
D3 discloses wherein the load information comprises one or more load metrics including a composite available capacity value, a radio resource status indicator, a hardware load indicator, a transport network load indicator, an uplink/downlink bit rate indicator, a physical resource block usage indicator, or any combination thereof (Pages 1-3, different metrics as claimed above).
 
Claim 4, D1 discloses the method of claim 1. D1 may not explicitly disclose receiving, from the second node, a second information report message comprising one or more information elements comprising the load reporting request, wherein the one or more information elements of the second information report message include a periodic load reporting request information element, an event-triggered load reporting request  information element, or any combination thereof.
D3 discloses receiving, from the second node, a second information report message comprising one or more information elements comprising the load reporting request, wherein the one or more information elements of the second information report message include a periodic load reporting request information element, an event-triggered load reporting request  information element, or any combination thereof (Pages 1-3, different metrics as claimed above; including event triggered load reporting).

Claim 5, Claim 5 further limits an alternative of claim 4. Since D3 discloses including event triggered load reporting, all of the limitations of claim 5 have been met. The method of claim 4, further comprising: identifying, within the periodic load reporting request information element, a request for load information for a set of one or more cells, a set of one or more directional beams, a set of one or more network slices, or any combination thereof, wherein determining the traffic load comprises: determining the load information for the set of one or more cells, the set of one or more directional beams, the set of one or more network slices, or any combination thereof, wherein a periodic load reporting response information element of the first information report message comprises the determined load information.

Claim 6, Claim 6 further limits an alternative of claim 4. Since D3 discloses including event triggered load reporting, all of the limitations of claim 6 have been met. The method of claim 5, further comprising: identifying, within the periodic load reporting request information element, a cell global identifier for each cell of the set of one or more cells, wherein the load information for the set of one or more cells is based at least in part on the identified cell global identifier.

Claim 7, Claim 7 further limits an alternative of claim 4. Since D3 discloses including event triggered load reporting, all of the limitations of claim 7 have been met. The method of claim 5, further comprising: identifying, within the periodic load reporting request information element, a synchronization signal block index for each directional beam of the set of one or more directional beams, wherein the load information for the set of one or more directional beams is based at least in part on the identified synchronization signal block index.

Claim 8, D1 in view of D3 discloses the method of claim 5. D1 may not explicitly discloses wherein the set of one or more cells, the set of one or more directional beams, the set of one or more network slices, or any combination thereof, are associated with the first RAT or the second RAT.
D3 discloses wherein the set of one or more cells, the set of one or more directional beams, the set of one or more network slices, or any combination thereof, are associated with the first RAT or the second RAT (Pages 1-3, different metrics as claimed above).

Claim 9, D1 in view of D3 discloses the method of claim 4. D1 may not explicitly disclose identifying, within the event-triggered load reporting request information element, a measurement reporting level information element comprising a set of two or more measurement reporting levels; and determining that the traffic load has changed from a first measurement reporting level to a second measurement reporting level different from the first measurement reporting level based at least in part on the set of two or more measurement reporting levels, wherein transmitting the first information report message comprises: transmitting the first information report message to the second node based at least in part on the determination that the traffic load has changed, wherein an event-triggered load reporting response information element of the first information report message comprises the determined load information.
D3 discloses identifying, within the event-triggered load reporting request information element, a measurement reporting level information element comprising a set of two or more measurement reporting levels (Pages 1-4, cell specific load information adopted for the purpose of intra-LTE load reporting consists of - Radio resource usage (UL/DL GBR PRB usage, UL/DL non-GBR PRB usage, UL/DL total PRB usage, UL/DL scheduling PDCCH CCE usage); - HW load indicator (UL/DL HW load: low, mid, high, overload)); and determining that the traffic load has changed from a first measurement reporting level to a second measurement reporting level different from the first measurement reporting level based at least in part on the set of two or more measurement reporting levels (Pages 1-4, cell specific load information adopted for the purpose of intra-LTE load reporting consists of - Radio resource usage (UL/DL GBR PRB usage, UL/DL non-GBR PRB usage, UL/DL total PRB usage, UL/DL scheduling PDCCH CCE usage); - HW load indicator (UL/DL HW load: low, mid, high, overload)), wherein transmitting the first information report message comprises: transmitting the first information report message to the second node based at least in part on the determination that the traffic load has changed, wherein an event-triggered load reporting response information element of the first information report message comprises the determined load information (Pages 1-4, While for the inter-RAT scenario, the load information consists of - Cell Capacity Class value (UL/DL relative capacity indicator: the same scale shall apply to E-UTRAN, UTRAN, GERAN and eHRPD cells when mapping cell capacities on this value; - Capacity value (UL/DL available capacity for load balancing as percentage of total cell capacity).

Claim 11, D1 in view of D3 discloses the method of claim 4. D1 may not explicitly disclose wherein transmitting the first information report message comprises: identifying that the determined traffic load satisfies a threshold traffic level of the first node; and transmitting the first information report message to the second node based at least in part on the determined traffic load satisfying the threshold traffic level, wherein an event-triggered load reporting response information element of the first information report message comprises the determined load information.
D3 discloses wherein transmitting the first information report message comprises: identifying that the determined traffic load satisfies a threshold traffic level of the first node (Pages 1-3, event-triggered inter-RAT MLB; for inter-system inter-RAT scenario in NR, which is similar to the inter-RAT scenario in LTE, similar procedures and the same load information (including Cell Capacity Class value and Capacity value) as in LTE can be reused in NR; load information is on a per Cell/Beam/Slice/QoS basis); and transmitting the first information report message to the second node based at least in part on the determined traffic load satisfying the threshold traffic level, wherein an event-triggered load reporting response information element of the first information report message comprises the determined load information (Pages 1-3, load information is on a per Cell/Beam/Slice/QoS basis and capacity value).

Claim 12, D1 discloses the method of claim 1. D1 may not explicitly disclose wherein the first information report message comprises an inter-system self-organizing network information report message and is transmitted via an NG interface for a network operating in accordance with the NR RAT or an Si interface for a network operating in accordance with the E-UTRA RAT.
D3 discloses wherein the first information report message comprises an inter-system self-organizing network information report message and is transmitted via an NG interface for a network operating in accordance with the NR RAT or an Si interface for a network operating in accordance with the E-UTRA RAT (Pages 1-3, Cell Capacity Class value (UL/DL relative capacity indicator: the same scale shall apply to E-UTRAN, UTRAN and GERAN cells when mapping cell capacities on this value)).

Claim 20, as analyzed with respect to the limitation as discussed in claim 3.
Claim 21, as analyzed with respect to the limitation as discussed in claim 8.

Claim 22, D1 in view of D3 discloses the method of claim 21. D1 may not explicitly disclose transmitting, within the periodic load reporting request information element, a cell global identifier for each cell of the set of one or more cells, wherein the load information for the set of one or more cells is based at least in part on the cell global identifier.
D3 discloses transmitting, within the periodic load reporting request information element, a cell global identifier for each cell of the set of one or more cells, wherein the load information for the set of one or more cells is based at least in part on the cell global identifier (pages 1-3: procedure (i.e. new, reuse of existing one) and the periodicity (i.e. periodic reporting, event-triggered) needs to be considered and load information is on a per Cell/Beam/Slice/QoS basis).

Claim 23, D1 in view of D3 discloses the method of claim 21. D1 may not explicitly disclose transmitting, within the periodic load reporting request information element, a synchronization signal block index for each directional beam of the set of one or more directional beams, wherein the load information for the set of one or more directional beams is based at least in part on the synchronization signal block index.
D3 discloses transmitting, within the periodic load reporting request information element, a synchronization signal block index for each directional beam of the set of one or more directional beams, wherein the load information for the set of one or more directional beams is based at least in part on the synchronization signal block index (pages 1-3: procedure (i.e. new, reuse of existing one) and the periodicity (i.e. periodic reporting, event-triggered) needs to be considered; load information is on a per Cell/Beam/Slice/QoS basis).

Claim 24, as analyzed with respect to the limitations as discussed in claim 9.

Claim 25, D1 discloses the method of claim 19. D1 may note explicitly disclose wherein: receiving the second information report message is based at least in part on the traffic load triggering an overload state of the second node for a time duration.
D3 discloses wherein: receiving the second information report message is based at least in part on the traffic load triggering an overload state of the second node for a time duration (pages 1-3, TNL load indicator (UL/DL TNL load: low, mid, high, overload).

Claim 26, as analyzed with respect to the limitations as discussed in claim 11.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of D3 in view of NTT DOCOMO ET AL: "Way forward on Load management for NSA",3GPP DRAFT; R3-183902 WAYFORWARD ON LOAD MANAGEMENT FOR NSA R6, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE; 650, ROUTE DES LUCIOLES; F-06921 SOPHIA-ANTIPOLIS CEDEX; FRANCE, vol. RAN WG3, no. Montreal, Canada; 20180702 - 20180706 1 July 2018, XP051468186 herein D4.
Claim 10, D1 in view of D3 discloses the method of claim 4. D1 may not explicitly disclose wherein transmitting the first information report message comprises: identifying that the determined traffic load triggers an overload state of the first node; and transmitting the first information report message to the second node based at least in part on the determined traffic load triggering the overload state, wherein an event- triggered load reporting response information element of the first information report message comprises the determined load information.
D4 discloses wherein transmitting the first information report message comprises: identifying that the determined traffic load triggers an overload state of the first node; and transmitting the first information report message to the second node based at least in part on the determined traffic load triggering the overload state, wherein an event- triggered load reporting response information element of the first information report message comprises the determined load information (pages 1-4: pages 1-4: eNB; Overload at gNB; Indicate eNB about overload; Overload at gNB-DU and figures 1-2).

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over D2 in view of D4.
Claim 17, D2 discloses the method of claim 13. D2 may not explicitly disclose wherein the first node or the second node comprises a centralized unit of a base station, a distributed unit of the base station, a node associated with a user plane, a node associated with a control plane, a first base station, or a second base station.
 D4 discloses wherein the first node or the second node comprises a centralized unit of a base station, a distributed unit of the base station, a node associated with a user plane, a node associated with a control plane, a first base station, or a second base station (pages 1-4: pages 1-4: eNB; gNB-CU; g-NB-DU and figures 1-2).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 2013072271 A1 - Disclosed are methods, apparatus and computer programs to accomplish mobility load balancing and mobility robustness optimization. In an example of a method there are steps performed of, at a first network access node, partitioning a plurality of user equipment that are served by a cell of the network access node into at least two groups based on at least one partitioning criterion; sending a message to a second network access node having a neighboring cell, the message including group indicator information for identifying those user equipment that are in one of the groups; and performing mobility load balancing (MLB) procedures between the first and second network access nodes considering only those user equipment identified by the group indicator information.
US 20140269364 A1 - Disclosed are system and method for managing self-organizing wireless networks by a cloud server. In an aspect, the cloud server is configured to collect from a plurality of radio nodes of the wireless networks statistical and predictive information about accessibility and performance of said nodes; collect from a plurality of mobile devices connected to the wireless networks at least statistical and predictive information about performance, location, mobility and services of said devices; analyze the collected information to assess the performance, loading and distribution of network resource among the radio nodes; determine, based on the analysis, optimization guidelines for performance, loading and distribution of network resources among the radio nodes; and send the optimization guidelines to the radio nodes in order to optimize performance, loading and distribution of network resources at the radio nodes and to make resource optimization decisions specific to the individual mobile devices. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehmood B. Khan whose telephone number is (571)272-9277. The examiner can normally be reached M-F 9:30 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M. Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Mehmood B. Khan/           Primary Examiner, Art Unit 2468